           Case 3:12-cv-05060-BHS Document 129 Filed 09/30/19 Page 1 of 3




 1                                             DISTRICT COURT JUDGE BENJAMIN H. SETTLE
                                                 MAGISTRATE JUDGE KAREN L. STROMBOM
 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT TACOMA
 9      THOMAS W.S. RICHEY,                                 NO. 3:12-CV-05060-BHS-KLS
10                                Plaintiff,                DEFENDANT’S RESPONSE TO
                                                            PLAINTIFF’S MOTION TO
11              v.                                          POSTPONE EVIDENTIARY
                                                            HEARING
12      D. DAHNE,
13                                Defendant.
14          Defendant, DENNIS DAHNE, by and through his attorneys of record, ROBERT W.

15   FERGUSON, Attorney General, and HALEY BEACH, Assistant Attorney General,

16   respectfully responds to Plaintiff’s Motion to Postpone Evidentiary Hearing, ECF No. 126.

17   Defendant does not oppose this continuance request.

18          In light of Defendant’s non-opposition to Plaintiff’s request, Defendant does not

19   respond in detail to Plaintiff’s allegations, but Defendant can attempt to provide additional

20   information if the Court deems it necessary. On September 16, 2019, Plaintiff transferred

21   from the Monroe Correctional Complex to the Washington Corrections Center, apparently

22   as the first step in his transfer to the Airway Heights Corrections Center (AHCC). Defendant

23   has no knowledge or information as to the specific date on which Plaintiff will transfer to

24   AHCC, and such information is generally not widely shared for security reasons. Defendant

25   does not at this time have any specific information as to what property Plaintiff has available

26


       DEFENDANT’S RESPONSE TO                        1               ATTORNEY GENERAL OF WASHINGTON
                                                                              Corrections Division
       PLAINTIFF’S MOTION TO POSTPONE                                           PO Box 40116
       EVIDENTIARY HEARING                                                  Olympia, WA 98504-0116
       NO. 3:12-CV-05060-BHS-KLS                                                (360) 586-1445
            Case 3:12-cv-05060-BHS Document 129 Filed 09/30/19 Page 2 of 3




 1   to him, though Department Policy 440.020, Transport of Property 1, provides that legal
 2   documents needed to meet a court-imposed deadline, such as the October 17, 2019
 3   evidentiary hearing, will be transported with the incarcerated individual. It also appears,
 4   based on filings in this matter, that Plaintiff has had a fair amount of legal access in recent
 5   weeks.
 6            However, in the interest of conserving judicial resources and promoting efficiency,
 7   Defendant does not object to a 60-day postponement of the evidentiary hearing in this matter,
 8   subject to the Court’s discretion and availability. Defendant also requests that the Court issue
 9   a scheduling order if it would like the parties to submit anything to the Court prior to the
10   hearing.
11            RESPECTFULLY SUBMITTED this 30th day of September, 2019.
12                                                         ROBERT W. FERGUSON
                                                           Attorney General
13
                                                           s/ Haley Beach
14                                                         HALEY BEACH, WSBA #44731
15                                                         Assistant Attorney General
                                                           Corrections Division
16                                                         P.O. Box 40116
                                                           Olympia, WA 98504-0116
17                                                         (360) 586-1445
                                                           Haley.Beach@atg.wa.gov
18

19

20

21

22

23

24

25
26            1
                  Available at https://www.doc.wa.gov/information/policies/default.aspx?show=400.


       DEFENDANT’S RESPONSE TO                                  2                 ATTORNEY GENERAL OF WASHINGTON
                                                                                          Corrections Division
       PLAINTIFF’S MOTION TO POSTPONE                                                       PO Box 40116
       EVIDENTIARY HEARING                                                              Olympia, WA 98504-0116
       NO. 3:12-CV-05060-BHS-KLS                                                            (360) 586-1445
            Case 3:12-cv-05060-BHS Document 129 Filed 09/30/19 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2          I certify that on the date below I caused to be electronically filed the DEFENDANT’S
 3   RESPONSE TO PLAINTIFF’S MOTION TO POSTPONE EVIDENTIARY HEARING with
 4   the Clerk of the Court using the CM/ECF system and I hereby certify that I have mailed a copy
 5   of the document through United States Postal Service to the following non CM/ECF participant:
 6   THOMAS W.S. RICHEY, DOC #929444
     WASHINGTON CORRECTIONS CENTER
 7   PO BOX 900
     SHELTON WA 98584
 8
     docwccinmatefederal@doc1.wa.gov
 9

10          I declare under penalty of perjury under the laws of the United States of America that the
11   foregoing is true and correct.
12          EXECUTED this 30th day of September, 2019, at Olympia, Washington.
13
                                                  s/ Cherrie Melby
14                                                CHERRIE MELBY
15                                                Legal Assistant 4
                                                  Corrections Division
16                                                PO Box 40116
                                                  Olympia, WA 98504-0116
17                                                (360) 586-1445
                                                  Cherrie.Melby@atg.wa.gov
18

19

20

21

22

23

24

25
26


       DEFENDANT’S RESPONSE TO                         3               ATTORNEY GENERAL OF WASHINGTON
                                                                               Corrections Division
       PLAINTIFF’S MOTION TO POSTPONE                                            PO Box 40116
       EVIDENTIARY HEARING                                                   Olympia, WA 98504-0116
       NO. 3:12-CV-05060-BHS-KLS                                                 (360) 586-1445
